718 Billiards & KTV, Inc. v Qiao X. Huang (2016 NY Slip Op 05916)





718 Billiards & KTV, Inc. v Qiao X. Huang


2016 NY Slip Op 05916


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2014-07313
 (Index No. 704874/14)

[*1]718 Billiards & KTV, Inc., et al., appellants,
vQiao X. Huang, et al., respondents.


Wang Law Office, PLLC, Flushing, NY (William R. Stoltz of counsel), for appellants.
Solomon Zabrowsky, New York, NY, for respondents.
In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiffs appeal, by permission, from an order of the Supreme Court, Queens County (Hart, J.), dated July 30, 2014, which, sua sponte, directed the business of the plaintiff 718 Billiards and KTV, Inc., to be shut down immediately pending the outcome of certain investigations.

DECISION & ORDER
Motion by the defendants, inter alia, to dismiss the appeal on the ground that it has been rendered academic. By decision and order on motion of this Court dated April 28, 2015, that branch of the motion which was to dismiss the appeal on the ground that it has been rendered academic was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which was to dismiss the appeal on the ground that the appeal has been rendered academic is granted; and it is further,
ORDERED that the appeal is dismissed as academic, without costs or disbursements (see Matter of New York State Commn. on Jud. Conduct v Rubenstein, 23 NY3d 570, 576; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714).
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court